Matter of Town of Tonawanda Police Club, Inc. v Town of Tonawanda (2021 NY Slip Op 05263)





Matter of Town of Tonawanda Police Club, Inc. v Town of Tonawanda


2021 NY Slip Op 05263


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, AND WINSLOW, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (1075/20) CA 19-01501.

[*1]IN THE MATTER OF TOWN OF TONAWANDA POLICE CLUB, INC., AND HOWARD M. SCHOLL, III, PETITIONERS-RESPONDENTS, 
vTOWN OF TONAWANDA, TOWN BOARD OF TOWN OF TONAWANDA, TOWN OF TONAWANDA POLICE DEPARTMENT, AND JEROME C. USCHOLD, III, IN HIS OFFICIAL CAPACITY AS CHIEF OF POLICE, RESPONDENTS-APPELLANTS.

MEMORANDUM AND ORDER Motion for leave to appeal to the Court of Appeals denied.